Citation Nr: 1729651	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-35 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for anxiety disorder not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1991 to April 1991 and served in the Navy reserves until April 1998, to include a period of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, competent and credible evidence of record demonstrates that the Veteran's diagnosed anxiety disorder NOS is at least as likely as not related to service.


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder have been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A         § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (c), (d) (2016).  The Board notes  that ACDUTRA is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). Presumptive periods for service connection do not apply to ACDUTRA unless          the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323 -324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that her anxiety disorder was caused by the bank robbery she witnessed in February 1996, during a period of ACDUTRA. 

In this case, the current medical evidence shows that the Veteran has been diagnosed with anxiety disorder NOS as shown on the April 2013 VA examination.  Thus, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether the condition is related to the bank robbery incident 
she experienced during her period of ACDUTRA.  On this question, there are opinions both in favor and against the claim for service connection.

The evidence of record demonstrates that the Veteran was a witness to an armed bank robbery in February 1996. Service records tend to support that such occurred during     a period of ACDUTRA. In a letter dated in April 1996, the Veteran complained of    the incident to her medical representative and also stated that she was experiencing memory blanks, interrupted sleep and anxiety as a result.  Shortly thereafter, during that same month, service treatment records reveal that the Veteran complained of anxiety due to witnessing the bank robbery.  The nurse practitioner diagnosed the Veteran with anxiety related to the traumatic incident from February 1996, resulting in sleep deprivation and memory deficits.  The Veteran was to be evaluated for counseling and support group therapy.

Post-service private treatment records reveal that the Veteran sought treatment     for anxiety from June 2002 to August 2004.  The Veteran was diagnosed with adjustment disorder with anxiety in June 2002.  However, in August 2004, the Veteran's treating physician noted that the Veteran's mood was stable, without significant anxiety and therapy was terminated, but the Veteran was welcomed to return if desired in the future, which may be possible as her husband's Alzheimer's progresses.  In a letter dated June 2012, the Veteran's private treating psychologist stating that she has been treating the Veteran since June 2012 for anxiety.  The psychologist further stated that there was no evidence of any trauma prior to her experience at the bank, the Veteran's family life has been described as very good and very supportive, and the Veteran has learned to avoid banks with certain designs which remind her of the bank where the robbery occurred.

In April 2013, the Veteran underwent a VA examination in connection with her claim.  The examiner diagnosed the Veteran with anxiety disorder NOS.  At that time, the Veteran reported that she had been married for 51 years and her husband passed away in March 2010.  Further, she stated that she cared for her husband herself instead of sending him to hospice care.  Moreover, she reported that she lived alone and had a very good relationship with her children and grandchildren.  In regards to the 1996 bank robbery, she reported that she went to the bank and while talking with the bank teller, she heard an announcement that the bank robbery was in progress, which she initially thought was a joke until she saw a man with his face covered by a mask standing in front of another teller.  She reported that she heard him say, "Everybody, hurry up," and he then took the money and left without physically hurting anyone.  Soon after, she stated, she started having anxiety and sleep problems and felt that she should have received therapy at that time, but it     was not ordered during service.  

The examiner noted that the Veteran had never been on any psychotropic medications at any point and determined that the witnessing of the bank robbery involved intense fear, helplessness, or horror and causes intense psychological distress at exposure to internal or external cues that resemble an aspect of the traumatic event.  The examiner however, opined that the Veteran's anxiety disorder was less likely than not related    to the in-service injury.  The examiner explained that based on the presentation, the Veteran most likely had an adjustment disorder with anxiety related to witnessing     the incident.  In addition, the examiner stated that overall, the Veteran has had very good social and occupational functioning, where she worked as a chief of the nuclear medicine department for 30 years.  In fact, the examiner opined that the Veteran's anxiety disorder was at least as likely as not related to being a care giver for her husband for a number of years and her current phase of life issues related to her retirement, losing her husband, and living alone.

Thereafter, in August 2013, the Veteran's private psychologist again submitted a letter stating that there is no evidence that the Veteran's PTSD and anxiety symptoms are related to the illness and death of her husband as all of her symptoms have been associated with the bank robbery in service, and any experience that upsets her or frightens her can be traced to that experience and her feelings of being at risk.

After review of the record, the Board notes that there are competent medical opinions both in favor of and against the claim for service connection for anxiety disorder.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board finds that the evidence is in relative equipoise as to whether the Veteran's anxiety disorder           is related to the bank robbery she witnessed during the period of ACDUTRA.  Accordingly, affording the Veteran the benefit of the doubt, service connection      for anxiety disorder is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for anxiety disorder is granted.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


